Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.  
Claims 1-8, 11-12, 15, 21-22, 26-31, 36, 38-39 and 43-51 are pending.  Claims 1-3, 7, 11-12, 15, 36, 38-39 and 43-51 are the subject of this NON-FINAL Office Action.  Claims 4, 6, 8, 21-22, 26-31 and 40-42 are withdrawn. 
Applicants previously elected composition outside partition/emulsion, hydrogel bead, releasable associated immobilization and molecular barcode.  Thus, the rejections below reflect these elections of species. 

New Grounds of Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-12, 15, 36, 38-39 and 43-50 are rejected under 35 U.S.C. § 103 as being unpatentable over HINDSON (WO 2014/210353 A2, effective filing date 06/27/2013), in view of HINDSON2 (US 2014/0228255), SHIROGUCHI (WO 2012/129363) and VIGNEAULT (US 2014/0357500).
It would have been prima facie obvious to a person of ordinary skill in the art and ordinary creativity before effective filing to apply familiar hydrogel beads to familiar dual-barcoding techniques (e.g. molecular barcodes and cell/sample barcodes), all used for single-cell barcoding and sequencing, to allow massively parallel sequencing of multiple cells and samples and molecular counting of mRNAs with a reasonable expectation of success.  
	As to claim 1 and 38-39, HINDSON teaches a composition comprising a bead and a plurality of barcode oligonucleotides immobilized to the bead, wherein each of the plurality of barcode oligonucleotides comprises first cell barcode sequences that are identical (barcode sequence 408; Fig. 4 and paras. 0004 & 0183-88) and second random sequences (random sequence 414; id.) and at least 1,000 of the second random sequences are different from each other (para. 0194, for example).  Figure 14 and concomitant paragraphs (0298-0315) also disclose oligonucleotides comprising first index barcodes (unique/different from one another) on P5 primer and second sample barcodes (same as each other) on P7 primer, which are used to create functionalized gel beads comprising oligonucleotides for downstream amplification and sequencing.  As to the third sequence and claims 37-39, HINDSON further teaches poly-T sequences (paras. 0360-62).
	As to claims 2-3 and 7, HINDSON teaches semi-solid hydrogel bead, with releasably associated barcode oligos (Figs. 4 & 30 and para. 0105).
	As to claim 7, HINDSON teaches barcode oligo attached to bead by acrydite or other releasable linkages (Figs. 4 & 30 and paras. 0020, 0105 & 0113).
	As to claims 11-12, HINDSON teaches 1,000,000 barcode oligonucleotides (para. 0004, for example).
	As to claim 15, HINDSON teaches target primer sequence and sequencing primer binding site (Fig. 4).
	As to claim 36, HINDSON teaches 100,000 molecular barcodes (para. 0209-10, 0247).
	As to claims 43-46, the target nucleic acid can be cellular or viral mRNA, DNA, rRNA, etc. (paras. 0245, 0252, for example).
	As to claims 47-48, the target nucleic acid from the same bead are from the same cell, and those from different beads are from different cells (paras. 0390, 0397, 0398, 0415, 0421-22, 0426).
	As to claims 49-50, HINDSON also teaches 175 or more beads (para. 0018, for example).
HINDSON does not “clearly and unequivocally disclose the claimed [beads coupled to a plurality of barcode oligonucleotides, each with a first barcode sequence, a second barcode sequence, and a target-binding region that is bound with a target nucleic acid molecule] or direct those skilled in the art to the [beads coupled to a plurality of barcode oligonucleotides, each with a first barcode sequence, a second barcode sequence, and a target-binding region that is bound with a target nucleic acid molecule] without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference.”  See In re Arkley, 455 F.2d 586, 587-588 (CCPA 1972).
	However, HINDSON suggests as much: “In some cases, the oligonucleotides (e.g., barcodes, random N-mers) are attached to a sample while the oligonucleotides are still attached to the beads” (para. 0255; see also paras. 0143-46, 0287).  A skilled artisan reading HINDSON would understand that although degrading the hydrogel bead of HINDSON before hybridizing barcoded oligos to target nucleic acid was preferred, a known option was degrading the hydrogel bead after hybridizing barcoded oligos to target nuclei acid as explicitly stated in HINDSON.  Furthermore, this teaching in HINDSON stretches back to US 61/896,060 filed 10/26/2013, which predates the earliest priority date for the instant claims which is 03/12/2014 (US 61/952,036 filed on that date).  To this end, all of HINDSON2, SHIROGUCHI and VIGNEAULT demonstrate that beads comprising both molecular ID/BC/index and cell or sample ID/BC/index was a well-known option, allowing the skilled artisan of ordinary creativity and common sense to readily combine beads with molecular barcodes and sample/cell barcodes and pool multiple samples and cells for sequencing and counting of mRNAs.  For example, HINDSON2 teaches 100,000 beads comprising both different molecular barcodes and same cell/ample barcode for cDNA synthesis on the bead (paras. 0022-27, 0114-19, 0209), the bead can be hydrogel (para. 0028), and pooling using the tags/barcodes (paras. 0086-87, 0111).  SHIROGUCHI teaches use of both molecular barcodes and cell/sample barcodes to allow pooling, sequencing and counting of mRNA from multiple cells and samples, including attached to beads for target cDNA synthesis (paras. 0061, 0088, 0208-09, 0212, 0218-19, 0236, 0243, 0261, 0264, 0269, 0278, 0284, Figs. 1, 5, 7, 20).   Finally, VIGNEAULT teaches use of molecular ID (UID) plus cell/sample ID (SBC) on oligos attached to beads, used to synthesize cDNA on bead (paras. 0074, 0225, 0256, 0286-91, 0299, 0323, 0376, 0395-96, 0423-24, 0452-53, 0471-72, 0504-05, 0537, 0555, 0588, 0629, Fig. 20).  VIGNEAULT also shows that these sequencing library prep techniques allowed pooling of multiple samples and cells for efficient massively parallel sequencing (paras. 0194, 0316, 0317, 0323, 0324, 0344).  All of these references demonstrate that beads were regularly used for single-cell cDNA synthesis to allow easier loading, tracking, moving, encapsulation, sequencing, etc. of target nucleic acids while attached to the beads.  A skilled artisan would have been motivated to apply such sequencing library preparation techniques to the sequencing library preparation technique of HINDSON as suggested in HINDSON as a known option to achieve the same results.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar sequencing library preparation techniques of the prior art as suggested by HINDSON with a reasonable expectation of success.

Claims 51 is rejected under 35 U.S.C. § 103 as being unpatentable over HINDSON (WO 2014/210353 A2, effective filing date 06/27/2013), in view of HINDSON2 (US 2014/0228255), SHIROGUCHI (WO 2012/129363) and VIGNEAULT (US 2014/0357500), in further view of Nowak et al, Does the KIR2DS5 gene protect from some human diseases?, PLoS One. 2010 Aug 26;5(8):e12381. doi: 10.1371/journal.pone.0012381.
It would have been prima facie obvious to a person of ordinary skill in the art to apply the detection technique of HINDSON, in view of HINDSON2, SHIROGUCHI and VIGNEAULT to detect a known disease marker KIR2DS5 with a reasonable expectation of success.  
	As to claim 1, HINDSON, in view of HINDSON2, SHIROGUCHI and VIGNEAULT teaches methods to detect familiar target nucleic acids as explained above. 
	HINDSON, in view of HINDSON2, SHIROGUCHI and VIGNEAULT does not explicitly teach to detect KIR2DS5.
	However, NOWAK demonstrates that KIR2DS5 was a known marker for endometriosis, ankylosing spondylitis, and acute rejection of kidney graft (Abstract).  Thus, a skilled artisan would have been motivated to detect this marker using known detection techniques such as sequencing of HINDSON, in view of HINDSON2, SHIROGUCHI and VIGNEAULT.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar detection techniques to detect a known disease marker with a reasonable expectation of success.

Prior Art
The following prior art teaches barcoded primers on beads: US 2013/0323732; US 2014/0057799; US 2014/0194324; US 2014/0228255; US 2014/0243242; US 2014/0357500; US 2014/0378350; US 2015/0329852; US 2013/0005585; US 2016/0289670; WO 2010/117620 A2; WO 2012/129363 A2; WO 2013/188872 A1.
The following prior art teaches hydrogel beads: US 6,372,813.
The following prior art teaches molecular barcodes with cellular/sample barcodes: US 2013/0203047; US 2014/0357500.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637